DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Drawings
The drawings are objected to because the subject matter in new Figure 5 is new matter.  The specific configuration illustrated is not supported by the specification at the time of filing.  That is, the specification at the time of filing does not provide for the details of the piston as represented in Figure 5.  The same goes for the spring (which in the Figure merely looks like the cylinder for the piston rod), cylindrical opening, and pressure chamber.  It is also new matter to have a part of the setting rod visible in the view provided as is what is suggested by the rod outline being in solid lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Specification
The amendment filed July 30, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the brief drawing description and detail callouts to the illustrated embodiment of Figure 5 constitute new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting device” in claims 1 and 28; “adjusting device” in claims 1 and 28; “setting element” in claims 1 and 28; and “actuating element” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 recites that “the third cutting insert holder does not have a device capable of adjusting a position of the third cutting insert holder,” which is new matter.  The recitation is new matter because the third cutting insert holder is for finishing.  The specification states that the holders for finishing are capable of being adjusted.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first cutting insert holder is received in a shape-fitting connection in the first guide recess” in Lines 1-3.  The metes and bounds of “a shape-fitting connection” are not clearly delineated.  That is, it is not clear when something is in a shape-fitting connection and not in such a connection but still in a connection.  Appropriate correction required.
Claim 11 recites the limitation "the cutting insert holder" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 17 recites “a third cutting insert holder for a finishing.”  It is unclear what “for a finishing” references.  It is unclear whether it is an operation or a physical feature such as a finishing cutter.  Appropriate correction required.
Claim 18 recites “recites that the first cutting insert holder has an adjusting device . . . a setting element and a threaded drive” but claim 1 already sets forth antecedent basis for each of these limitations.  Tus, it is unclear whether these recitations in claim 18 are the same as or different than the recitations in claim 1.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, 16-18, 20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US Patent No. 3,314,313).
(Claims 1 and 28) Murphy discloses a cutting tool (Figs. 1-3) including a main part (11), which is capable of being rotationally driven about a rotational axis (Col. 2, Lines 13-16).  At least first and second cutting insert holders (holder for each cutter 21; Fig. 3) are arranged on the 
(Claim 2) The first cutting insert holder (for lower cutter 21; Fig. 3) is received in a shape-fitting connection in a first guide recess (Fig. 3).
(Claim 3) The first cutting insert holder (for lower cutter 21; Fig. 3) is secured against rotation in a first guide recess (Fig. 3 by set screw 23).
(Claim 4) The first guide recess (17, slot for lower cutter 21 between set screw 23 and 22; Fig. 3) and an adjacent space together form a through hole (Fig. 3).
(Claim 5) The first cutting insert holder has an axial aperture (51) for receiving the setting rod (49).
(Claim 6) The first cutting insert holder is supported elastically in relation to the main part (via resilient slot 29).
(Claim 11) The setting element includes a threaded sleeve (37) with a control slope (35), on which the first cutting insert holder is supported, and the threaded drive (39) is screw-connected to the threaded sleeve and is mounted on the cutting insert holder.
 (Claim 16) Each of the first and second cutting tool holders is capable of being moved synchronously via the setting rod (Fig. 3).
(Claim 17) The cutting tool further includes a third cutting insert holder for a finishing (upper cutting insert of one of the circumferentially offset cutters from that illustrated in Fig. 3; see Fig. 2).
(Claim 18) Murphy discloses the third cutting insert holder (like that of the first and second) not capable of adjusting a position of the third cutting insert holder in the axial direction.
(Claim 20) Each of one or more bearing webs that are to be machined, of a bearing tunnel, the Page 8 of 22cutting tool has at least two tool portions, which are adjacent in the longitudinal direction of the cutting tool (Fig. 3).
Claims 1-3 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soma (US Patent No. 6,402,440 B2).
(Claims 1 and 28) Soma discloses a cutting tool (Fig. 3) including a main part (61), which is capable of being rotationally driven about a rotational axis.  At least first and second cutting insert holders (69, 91) are arranged on the main part such that it is capable of being radially set (Fig. 3).  A setting 
(Claim 2) The first cutting insert holder (69) is received in a shape-fitting connection in a first guide recess (Fig. 3).
(Claim 3) The first cutting insert holder (69) is secured against rotation in a first guide recess (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Patent No. 3,314,313) in view of Applicant Admitted Prior Art (AAPA).
Murphy does not explicitly disclose the setting rod being connected to an elastically-supported piston that is arranged in a pressure chamber of the main part.
Yet, the written description states that the setting rod being connected to an elastically-supported piston that is arranged in a pressure chamber of the main part is known in the art such that it is AAPA.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Mapal with a piston element as claimed and disclosed in the AAPA in order to advance and retract the setting rod.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Patent No. 3,314,313) in view of Azzopardi (US Pub. No. 2010/0054874 A1).
Murphy discloses that the cutting tool holders may be adjusted to cut different diameters in a bearing tunnel as claimed, but the reference does not explicitly disclose the tool having roughing, semi-finishing and finishing cutters in sequence for cutting a bore to size.
Azzopardi discloses a tool having a plurality of cutting tool holders that may be in sequence a rough cut, semi-finish cut, and then to a finish cut (¶¶ 0018, 0036).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Murphy with roughing, semi-finishing and finishing cutting tool holders as suggested by Azzopardi in order to cut a bore to size with tools on one cutter.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that structure has been added to previously identified phrases interpreted under 112(f) such that the phrases should no longer be interpreted under 112(f).  Additionally, Applicant contends that the claim 2 is definite.  Examiner disagrees.
The interpretations under 35 USC 112(f) remain as stated above under the “Claim Interpretation” heading.  The structure added to the claims is not indicative of the components such that one of ordinary skill would understand the metes and bounds of the limitation.  The claim limitations lack structure, but instead are defined by the function of setting, adjusting or actuating. 
Claim 2 does not define the metes and bounds of a shape-fitting connection.  This is not a term of art.  It is unclear whether the shapes need to be complementary or just shaped enough to fit together.  Thus, the rejection stands.
Applicant’s arguments with respect to new matter and the prior art rejections of claim(s) 1, 18 and 28 have been considered but are moot because of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722